IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


AMERICAN EXPLORATION COMPANY,            : No. 453 WAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JOHN M. HARIM, JR., AND SALLY D.         :
HARIM, HIS WIFE,                         :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.